In an action in the nature of “ strict foreclosure ” under subdivision 2 of section 1082 of the Civil Practice Act, defendant appeals from a final judgment of the Supreme Court, Orange County, dated February 23, 1960, and entered April 18, 1960, after a nonjury trial, in favor of plaintiffs. Defendant also brings up for review the interlocutory judgment of said court, dated and entered November 7, 1959, in favor of plaintiffs. Judgments affirmed, with one bill of costs. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.